By the COURT.
This is an appeal by plaintiff from the judgment and certain orders in the case with the same title (No. 9121) : 71 Cal. 295, 12 Pac. 167. The court below rendered judgment herein in favor of plaintiff for the sum of five thousand dollars. The plaintiff claimed that he was entitled to legal interest on this sum from the 5th of April, 1879, the day on which possession of the land involved in the suit of Heinlen v. Martin and Rogers was delivered to him. The court held against him on this contention, and this appeal was prosecuted, to have it determined whether he was so entitled or not.
Inasmuch as we have held in case 9121 that the plaintiff was not entitled to recover anything of defendants, he was not hurt by the ruling of the lower court adverse to his claim of interest, and there was no error in the court’s so ruling. The same contention is presented on the orders appealed from, and the same conclusion follows.
*720As regards the above-mentioned appeals of plaintiff, the judgment and orders are without error, and are affirmed ; but, on the return of this cause to the court below, that court will enter judgment as directed in case 9121.